Title: From Thomas Jefferson to Richard Anderson, 23 April 1825
From: Jefferson, Thomas
To: Anderson, Richard


Dear Sir
Monticello
Apr. 23. 25.
Having sollicited mr James Barber to expedite as much as he could the reciept of the 50.M.D. of the claim of Virginia on the Genl government, which was given to the University of Virginia, he informs me by a letter of the 19th that the President of the US; without waiting for actual settlement, has sanctioned the payment, on account, of the sum given to the University, and that it is accordingly placed in the Branch Bank of the  US. in Richmond to the credit of the Treasurer of Virginia. I now therefore write to the Governor to obtain it’s transfer on your books from the credit of the Treasurer to that of the University. and as our Agent for purchasing the library is detained from his departure for Europe only until we can furnish him with funds (about 15,000.D) to save time, I ask the favor of you to instruct me as to the form which, as Rector of the University, I am to observe in my draughts.For the monies heretofore given by the legislature (which were always in one of the  State banks) my simple checks, as Rector of the University have been sufficient. these have been made occasionally, as wanted, in favor of the Bursar; and so is proposed to be done in the present case generally; except as to the 15.M.D. abovementioned, which being a considerable mass, may as well be paid directly to the Agent, and thereby save the percentage on passing thro’ an intermediate channel; an economy I think it my duty to the University not to neglect. this, or any other course however, more agreeable to your forms, I shall willingly observe. the pressure for dispatching our Agent has induced me, in order to save time, to sollicit your immediate and minute instruction, that on reciept of the Governor’s answer to my letter, I may, without further delay, avail the University of this accomodation.I pray you to be assured of my friendly esteem and respect.Th: Jefferson